Case: 2:21-cv-00512-JLG-EPD Doc #: 1 Filed: 02/03/21 Page: 1 of 4 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

VIKING INSURANCE COMPANY                      )       CASE NO. 2:21-cv-512
OF WISCONSIN                                  )
P.O. Box 8042                                 )       JUDGE
Stevens Point, WI 54481-8021                  )
                                              )       MAGISTRATE JUDGE
               Plaintiff,                     )
                                              )
        vs.                                   )
                                              )       COMPLAINT FOR
GARY L. JAMES                                 )       DECLARATORY JUDGMENT
2263 Bellevue Avenue                          )
Columbus, Ohio 43207                          )
                                              )
               Defendant.                     )


        Plaintiff, Viking Insurance Company of Wisconsin, (hereinafter "Viking"), for its

Complaint for Declaratory Judgment pursuant to 28 U.S.C. §2201(a) and Civ.R. 57, states

as follows:

        1.     Viking is an insurance company authorized to issue policies of insurance and

financial responsibility bonds and otherwise conduct a business of insurance in the state of

Ohio.

        2.     Viking was incorporated in the state of Wisconsin and has its principal place

of business in the state of Wisconsin.

        3.     Defendant, Gary L. James, a single person, was a resident of Franklin

County, Ohio at the time of the incident described herein.

        4.     Defendant has asserted a claim against Viking for underinsured motorist

coverage as a result of personal injuries he sustained in a motor vehicle accident that

occurred in Franklin County, Ohio on August 26, 2020 at 3:07 p.m. EDT.
Case: 2:21-cv-00512-JLG-EPD Doc #: 1 Filed: 02/03/21 Page: 2 of 4 PAGEID #: 2




       5.      This Court has jurisdiction of this civil action pursuant to 28 U.S.C. §1332(a)

because this action is between citizens of different states and the amount in controversy

exceeds $75,000.00.

       6.      Venue lies in this forum pursuant to 28 U.S.C. §1391(b) and S.D. Civ. R.

82.1(b) because the claim arose in Franklin County, Ohio.

       7.      On the date of the aforementioned loss, defendant Gary L. James submitted

an electronic application for motorcycle insurance through DocuSign to be underwritten by

plaintiff Viking Insurance Company of Wisconsin.

       8.      The aforementioned application for insurance was electronically completed

and signed on August 26, 2020 at 4:19:33 PM CDT and the effective date and time for the

policy was August 26, 2020 at 4:18 PM CDT, which was over two hours after plaintiff’s

accident.

       9.      Since the Viking policy of insurance incepted after plaintiff’s accident, it

does not provide coverage for his claimed damages and does not provide underinsured

motorist coverage for the accident that occurred on August 26, 2020 at 3:07 p.m. EDT.

       10.     Viking brings this claim against defendant pursuant to 28 U.S.C. 2201(a) and

Civ.R. 57 for a judgment declaring that Viking Policy No. 11406438372 issued to Gary L.

James after the subject accident, does not cover any losses or damages sustained by

defendant arising from the accident that occurred on August 26, 2020. A true and accurate

copy of the Insurance Application for Viking Policy No. 11406438372, with redactions of

sensitive personal information, is attached hereto as Exhibit “1.”

       11.     Pursuant to the clear and unambiguous language of the Insurance

Application any and all insurance coverage for the claims presented by or on behalf of




                                              2
Case: 2:21-cv-00512-JLG-EPD Doc #: 1 Filed: 02/03/21 Page: 3 of 4 PAGEID #: 3




defendant is excluded from coverage because defendant did not first begin the application

process or sign the application until after the accident for which he seeks coverage occurred.

        12.     Viking regularly and systematically conducts business activities in many

counties in Ohio, including Franklin County, Ohio.

        13.     In pertinent part, the Insurance Application described herein and

electronically signed by defendant bears the DocuSign Envelope ID No. 49A2DDE8-9CB8-

458F-8350-4F556673B167, and contains the following language:

Insurance Application                   Policy Number: 11406438372      Dairyland
Viking Insurance Company of             Effective Date: 08/26/2020
Wisconsin                               04:18 PM Central Time per Stevens Point, WI

                                                        My.DairylandInsurance.com

Named Insured Confirmation

I understand and agree this application is a part of the policy.

I understand and agree this policy does not take effect until the effective date and time listed
on this application.

I hereby apply to the company for a policy of insurance. The above facts are true and
complete. I understand this policy is to be issued in reliance upon these facts being true.

8/26/2020 | 4:19 PM CDT                         DocuSigned by:
Date Signed Time Signed                         /s/ Gary L. James
                                                Named Insured’s Signature


        14.     As a result of the foregoing language of the policy application, and

defendant’s agreement that the policy did not take effect until the effective date and time

listed on the application, the policy did not incept until after the loss and any losses or

damages sustained by defendant as a result of the August 26, 2020 accident described above

are not covered by Viking Policy No. 11406438372 and Viking is not required to indemnify

Gary L. James for any claim that arises from the August 26, 2020 accident.


                                                3
Case: 2:21-cv-00512-JLG-EPD Doc #: 1 Filed: 02/03/21 Page: 4 of 4 PAGEID #: 4




       15.     There is a genuine controversy between Viking and defendant as to the rights

and obligations of said parties under the Viking Policy, and Viking is entitled to a

determination construing the provisions of the Policy and declaring the rights and duties, if

any, of Viking in relation to any claims arising from the accident of August 26, 2020.

       WHEREFORE, Viking Insurance Company of Wisconsin demands judgment

against defendant as follows:

       (1)     Determining and declaring that, as a result of the foregoing terms set forth in

the Policy Application, and conditions or other applicable provisions not explicitly set forth

herein, Viking is not obligated to indemnify defendant for any damages or other claims

asserted by defendant as a result of the aforementioned August 26, 2020 accident;

       (2)     For such other relief as the Court deems appropriate; and

       (3)     The costs and expenses of this action.

                                              Respectfully submitted,

                                              Edwin J. Hollern
                                              EDWIN J. HOLLERN (0040534)
                                              HOLLERN & ASSOCIATES
                                              522 N. State Street – Suite A
                                              Westerville, Ohio 43082-9002
                                              (614) 839-5700; 839-4200 (Fax)
                                              ehollern@ejhlaw.com

                                              Trial Attorney for Plaintiff
                                              Viking Insurance Company of Wisconsin




                                              4
